t c memo united_states tax_court wenzell o taylor petitioner v commissioner of internal revenue respondent docket no 4504-06l filed date wenzell o taylor pro_se roger w bracken for respondent memorandum opinion wells judge this matter is before the court on petitioner’s and respondent’s cross-motions for summary_judgment pursuant to rule the issues we must decide are whether respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s income_tax liabilities for taxable years and and whether the court sua sponte should impose a penalty under sec_6673 after considering the parties’ cross- motions for summary_judgment petitioner’s response and respondent’s response we conclude that there remains no issue of material fact that requires trial or hearing for the reasons stated below we shall grant respondent’s motion for summary_judgment unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended at the time of filing the petition petitioner resided in background washington d c petitioner filed purported federal tax returns for taxable years and on each of the returns petitioner indicated all zeros and showed no taxable_income received attached to the individual income_tax returns for taxable years and petitioner included frivolous statements respondent did not accept petitioner’s purported federal_income_tax returns for taxable years 1respondent also filed a motion to dismiss for lack of jurisdiction and to strike as to the taxable_year subsequently respondent filed a motion to withdraw respondent’s motion to dismiss for lack of jurisdiction and to strike as to taxable_year we find that there is jurisdiction regarding taxable_year and will grant respondent’s motion to withdraw through and sent petitioner a notice_of_deficiency for those years petitioner did not petition this court for redetermination of the deficiencies and additions to tax for any of the taxable years in the notice respondent assessed tax deficiencies and interest for taxable years through petitioner had withholding credits for taxable years and respondent also assessed additions to tax and penalties for taxable years and and a late filing addition_to_tax and a failure to pay addition_to_tax for taxable_year respondent sent petitioner a notice_and_demand for payment for taxable years through on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing for taxable years and through on date respondent received from petitioner a form request for collection_due_process_hearing dated date for taxable years and through on form petitioner’s only statement was that i do not believe that all of the requirements of applicable law and administrative procedures have been met in my case on date settlement officer d w devincentz settlement officer devincentz was assigned petitioner’s appeal of the proposed collection action for taxable years through on date as part of the appeals hearing settlement officer devincentz reviewed petitioner’s request for a hearing for and through confirmed that notice_and_demand for payment was made for each taxable_year confirmed that petitioner owed income taxes for and through and confirmed that the requirements of the applicable law and administrative procedures had been met on date settlement officer devincentz sent a letter to petitioner notifying him of the time and date of a telephone conference on date respondent received a letter from petitioner dated date requesting an alternative date for the conference and that the conference be conducted face-to- face petitioner also set forth frivolous arguments on date settlement officer devincentz sent petitioner a letter stating that petitioner’s request for a hearing was timely made on review of petitioner’s date letter settlement officer devincentz was of the view that petitioner’s frivolous arguments did not justify an in-person hearing in a date letter settlement officer devincentz set a telephone conference for date in the date letter settlement officer devincentz also stated to petitioner that if he had legitimate issues to discuss regarding his unpaid tax_liabilities petitioner should send written notification of the issues within days of the letter on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing for taxable_year on date respondent received correspondence dated date requesting a hearing for taxable_year subsequently settlement officer devincentz incorporated that hearing request into petitioner’s hearing request for taxable years and through on date settlement officer devincentz received a letter from petitioner dated date that stated that it was in reaction to respondent’s collections due process hearing letter dated date this letter rejected the date telephone conference date and asserted frivolous arguments petitioner failed to call settlement officer devincentz for the scheduled date telephone conference respondent sent petitioner a notice_of_determination concerning collection action dated date that maintained the lien for taxable years through on date petitioner filed a petition with this court for taxable years and on date petitioner filed an amended petition with this court in the amended petition petitioner requested a face-to-face collections hearing discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer liable for tax where there exists a failure to pay the tax_liability after demand for payment the lien generally arises at the time the assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 requires that the secretary give the taxpayer written notice of the filing of a tax_lien sec_6320 and b provides that the notice shall inform such persons of the right to request a hearing in the commissioner’s appeals_office sec_6320 provides that an appeals_office hearing generally should be conducted consistently with the procedures set forth in sec_6330 d and e the officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person against whom the lien is made may raise any relevant issues relating to the unpaid tax or lien including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax_liability however only if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 the record indicates that petitioner raised frivolous arguments throughout the sec_6320 administrative process and in his petition and amended petition to this court we do not address petitioner’s frivolous arguments with somber reasoning and copious citations to precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir respondent argues that sec_6330 precludes petitioner from challenging the underlying tax_liabilities for taxable years through because petitioner received a notice_of_deficiency for those years and failed to timely petition this court in his response to respondent’s motion for summary_judgment petitioner’s only legitimate argument is that respondent never provided him with an opportunity to participate in a cdp hearing once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection on the basis of the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 we note that respondent offered a face-to-face hearing to allow petitioner to raise any meaningful issues regarding his tax_liability or the proposed lien which petitioner failed to do as to petitioner’s claim that he is entitled to an in-person hearing this court has noted on a number of occasions that hearings conducted under sec_6320 and sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there inheres no right to subpoena witnesses or documents in connection with these hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite see sec_301_6320-1 q a-d6 proced admin regs consequently we find that petitioner was given a hearing for taxable years through and failed to raise any legitimate arguments or collection alternatives accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment respondent’s determination to maintain the lien to collect petitioner’s tax_liabilities for and was not an abuse_of_discretion sec_6673 provides that this court may require the taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to this court that a the proceedings were instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies respondent has not sought a sec_6673 penalty however the court considers the issue sua sponte although we do not impose a penalty on petitioner we take this opportunity to admonish petitioner that the court will consider imposing such a penalty should he return to the court in the future in an attempt to delay collection or advance frivolous or groundless arguments we have considered the parties’ remaining arguments and conclude that the arguments are either without merit or unnecessary to reach to reflect the foregoing an appropriate order and decision will be entered
